Citation Nr: 0017687	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-05 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right calf with sensory 
deficit.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the vastus lateralis muscle, 
right anterior thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in St. Louis, Missouri (RO) granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
continued the 10 percent evaluation assigned for a gunshot 
wound of the right calf, and determined that an August 1995 
rating decision contained clear and unmistakable error in 
that it failed to grant the veteran a 10 percent evaluation 
for residuals of a gunshot wound of the vastus lateralis 
muscle from March 20, 1995.  In January 1999, the RO 
increased the 10 percent evaluation to a 20 percent 
evaluation for the gunshot wound of the right calf, and 
increased the 10 percent evaluation to a 30 percent 
evaluation for the gunshot wound of the vastus lateralis 
muscle, both made effective from May 13, 1997.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of claims for 
increased evaluations for residuals of gunshot wounds.

2.  Residuals of the veteran's right calf gunshot wound 
include a tender, tingling scar with moderate keloid 
formation, mild tissue loss, pain, limitation of plantar 
flexion of the foot, and a sensory deficit. 

3.  Residuals of the veteran's right thigh gunshot wound 
include a retained foreign body, a well healed scar with 
moderate keloid formation, moderate tissue loss, pain, and 
weakness. 

4.  Residuals of the veteran's gunshot wounds have not 
required frequent hospitalizations or caused marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound of the right calf with sensory deficit.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.56, 4.73, 
Diagnostic Code 5311 (1999).

2.  The evidence does not satisfy the criteria for an 
evaluation in excess of 30 percent for residuals of a gunshot 
wound of the vastus lateralis muscle, right anterior thigh.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.56, 4.73, Diagnostic Code 5314 (1999).

3.  The evidence satisfies criteria for a separate 10 percent 
evaluation for a scar on the right calf.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1965, while the veteran was serving on active duty, he 
sustained a through and through gunshot wound to his right 
lateral thigh and medial calf.  He was hospitalized for in 
excess of one month for this injury, during which time his 
wound was debrided and closed and the veteran underwent 
physiotherapy.  Thereafter, the veteran complained of 
numbness in his foot and calf, as well as pain and weakness.  
By November 1967, he was shown to have sciatic nerve damage, 
but strong muscle function.  On separation examination in 
December 1967, he reported numbness of the right foot and leg 
cramps, and the examining physician noted well-healed scars, 
full function of the right foot and ankle, and a slight 
decrease in sensation on pinprick of the right foot.

The veteran alleges that the evaluations now assigned for 
residuals of his gunshot wounds should be increased to 
reflect more accurately the current severity of his right 
calf and thigh symptomatology.  The Board finds this 
allegation, alone, sufficient to establish well-grounded 
claims for increased evaluations under 38 U.S.C.A. § 5107(a) 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board also finds that VA has fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of his 
increased evaluation claims.  The veteran's representative, 
in a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) dated May 1999, claims that the veteran's 
right calf and thigh disabilities have not been properly 
examined.  However, a review of the June 1998 VA examination 
report of record reflects otherwise.  During the June 1998 VA 
examination, the VA examiner identified numerous clinical 
findings associated with the veteran's gunshot wounds and, 
based on those findings, assessed the severity of the wounds 
utilizing the nomenclature of the Schedule for Rating 
Disabilities (Rating Schedule).  The Board believes the 
report, along with other medical evidence of record, is 
sufficiently comprehensive to determine the current level of 
impairment caused by residuals of the veteran's gunshot 
wounds.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10 (1999).  In evaluating the residuals of an injury, 
it is essential to view the disability in relation to its 
history.  38 C.F.R. §§ 4.1, 4.41 (1999).

In July 1997, new regulations were issued with respect to the 
criteria to be considered in muscle injury cases.  See 62 
Fed. Reg. 30237-30240 (June 3, 1997).  These amendments were 
intended to delete redundant material, clarify medical terms, 
and reorganize material contained in the Rating Schedule.  
Id.  The RO adjudicated the veteran's increased evaluation 
claims under the former and revised criteria, addressing the 
latter in a statement of the case dated January 1999.  
Despite the revision, there are no substantive differences 
between these amended provisions.  In other words, in this 
veteran's case, neither the former criteria nor the revised 
criteria are "more favorable" to the veteran.  Accordingly, 
the amended provisions will be applied in this case.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (1999).  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Service-connected residuals of a gunshot wound of the 
posterior and lateral crural muscles and muscles of the calf 
are evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5311 (1999) for damage to Muscle Group XI.  To warrant a 20 
percent evaluation under this code, the evidence must 
demonstrate moderately severe impairment to Muscle Group XI.  
To warrant a 30 percent evaluation under this code, severe 
impairment to Muscle Group XI is required.  

Service-connected residuals of a gunshot wound of the 
anterior thigh group are evaluated under 38 C.F.R. § 4.73, DC 
5314 for damage to Muscle Group XIV.  To warrant a 30 percent 
evaluation under this code, the evidence must demonstrate 
moderately severe impairment to Muscle Group XIV.  To warrant 
a 40 percent evaluation under this code, severe impairment to 
Muscle Group XIV is required.  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of a wound and 
consistent complaints of symptoms of muscle wounds.  
Objective findings should include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups, with loss of deep fascia, muscle 
substance or  normal firm resistance as compared with the 
sound side.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to a 
high velocity missile or large or multiple high velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaints with regard to this 
type of injury should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track, 
loss of deep fascia or muscle substance on palpation, soft 
flabby muscles in the wound area, and swollen and hardened 
muscles in contraction.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Another sign of severe muscle disability is x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and an explosive effect of a 
missile.  38 C.F.R. § 4.56(d)(4).

From the time the veteran was discharged from service in 1968 
until 1990, residuals of the veteran's gunshot wounds were 
evaluated only once, during VA orthopedic and neurological 
examinations conducted in January 1969.  During this 
examination, the veteran reported numbness in his right heel, 
foot and little toe and cramping in his right knee.  The 
examining physicians noted an 81/2-9 inch scar on the medial 
aspect of the veteran's right calf and an 11-12 inch scar on 
the lateral aspect of his right thigh, calf circumference of 
141/2 inches on the right and 151/2 on the left, equal thigh 
circumference bilaterally, a strip of mild hypesthesia along 
the posterior and lateral aspects of the right heel, which 
extended to the lateral aspect of the foot almost to the base 
of the 5th toe, absent Achilles reflexes bilaterally, and 
right patellar reflex.  The examiners diagnosed residuals of 
a gunshot wound of the right leg with well-healed scars and 
mild post-traumatic sensory deficit in the sural nerve 
distribution of the right foot.  

Scars and a sensory deficit were again noted during a VA 
special orthopedic examination conducted in February 1992.  
During this examination, the veteran reported occasional 
throbbing and cramping of the calf that was aggravated at 
night and by walking and stair climbing.  The VA examiner 
noted minimal hypesthesia over the right lateral thigh scar, 
moderate hyperesthesia over the right lateral foot and 
metatarsals, a surgical scar without significant tenderness 
over the posterior aspect of the right calf, and deep tendon 
reflexes of 0 to 1+ in the right leg and of 1+ to 2+ in the 
left leg.  He diagnosed residuals of a gunshot wound of the 
right thigh and calf with scars and sensory deficit.  

The veteran underwent VA orthopedic, scar, joints, and 
neurological examinations and nerve conduction studies and an 
electromyographic examination (EMG) in April and June 1995.  
During these examinations, the veteran reported sharp 
throbbing pain that began in his right heel and radiated to 
the back of his leg when he stood for prolonged periods or 
walked, numbness of the right medial calf and heel, and 
tingling where his scars were located.  Examining physicians 
noted: (1) a well-healed scar on the right thigh with 
moderate keloid formation, no tenderness pain, depression or 
inflammation, minimal cosmetic effect, and no disfigurement; 
(2) a tingling scar on the right calf with moderate keloid 
formation, no inflammation, warmth, depression or tenderness, 
minimal cosmetic effect, and no disfigurement; (3) lateral 
thigh muscle loss; (4) mild calf pain; (5) two foreign bodies 
in the soft tissue of the middle third of the right leg (one 
confirmed on 
x-rays); (6) right knee crepitus on range of motion; (7) 
range of motion of the right hip from 0 to 130 degrees; (8) 
range of motion of the right knee from 0 to 150 degrees; (9) 
rotation, abduction, and adduction of the right hip to 40, 
55, and 20 degrees, respectively; (10) plantar flexion and 
dorsiflexion of the right ankle to 20 and 15 degrees, 
respectively; (11) 5/5 motor strength; and (12) a normal 
gait.  The examiners diagnosed a hypersensitive scar of the 
right calf, normal joints, and a "possible incomplete injury 
to the sciatic nerve tibial divisions possibly proximal to 
the origin of nerve to medial hamstrings on right with axonal 
loss."

The veteran filed his claim for increased evaluations in May 
1997.  In July 1997, VA again examined him.  During VA muscle 
and scar examinations, the veteran reported diffuse, 
throbbing pain in his right thigh and calf and numbness in 
his right heel.  The VA examiners noted moderate muscle loss 
in the lateral thigh, scars with mild keloid formations, no 
damage to tendons, bones or joints, normal strength, and mild 
mid-calf tenderness on palpation or compression.  They 
diagnosed status post gunshot wound of the right lower 
extremity with muscle injury and sensitivity.

In June 1998, VA conducted another muscles examination.  
During this examination, the veteran reported throbbing pain 
above the knee laterally and in the heel area at nighttime 
and after working a full day as a painter and climbing up and 
down stairs.  The VA examiner noted that the veteran walked 
with a slight limp on the right, extended his leg to 180 
degrees with a stretching sensation in the lower heel area 
with no pain, flexed to 140 degrees with no pain, and had 
instability and elasticity of the knee joint, a tender ankle, 
scars with moderate keloid formation, some depression and 
tenderness on palpation, sensory deficit below the calf scar, 
a loss of sensation in the heel, tenderness on palpation of 
the calf muscle, and weakness of the right lower extremity 
(3/5 as compared to 5/5 on the left).  The VA examiner 
diagnosed moderate muscle tissue loss in the right thigh, 
mild muscle tissue loss in the right calf, mild involvement 
of the right calf muscle group with sensory deficit and a 
retained foreign body, and pain on weight bearing and 
activity, especially at night.    

A.  Right Calf

The veteran's right calf disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.73, DC 5311, which 
is indicative of moderately severe impairment of muscle group 
XI.  The evidence noted above clearly establishes that the 
veteran suffers residuals of his right calf gunshot wound, 
but the Board finds that the extent of any damage sustained 
as a result of the wound is no more than moderately severe.   

According to the aforementioned evidence, symptoms of the 
veteran's group XI muscle injury (which affects, in pertinent 
part, plantar flexion of the foot and flexion of the knee) 
include a tender, tingling scar with moderate keloid 
formation, mild tissue loss, pain, limitation of plantar 
flexion of the foot (in excess of 50 percent pursuant to 
38 C.F.R. § 4.71, Plate II (1999)), and a sensory deficit.  
The medical evidence of record does not establish that the 
veteran has other residuals associated with a severe 
disability.  For instance, he does not have extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
muscle, soft flabby muscles in the wound area, swollen or 
abnormally hardened muscles in contraction, or severe, rather 
than moderately severe, impairment in strength, endurance or 
coordination of movements. 

The 20 percent evaluation currently assigned for residuals of 
the veteran's right calf gunshot wound accounts for the 
veteran's subjective complaints of pain and numbness.  These 
symptoms, in conjunction with the objectively confirmed mild 
loss of muscle tissue and limitation of plantar flexion of 
the foot, represent a moderately severe right calf 
disability.  Inasmuch as the medical evidence does not 
establish that this disability more nearly approximates 
severe disability, the Board concludes that the criteria for 
an evaluation in excess of 20 percent for residuals of a 
gunshot wound of the right calf have not been met.  The 
veteran's claim for this benefit, therefore, must be denied.

B.  Right Thigh

The veteran's right thigh disability is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.73, DC 5314, 
which is indicative of moderately severe impairment of Muscle 
Group XIV.  The aforementioned findings confirm the existence 
of right thigh gunshot wound residuals, but the Board 
believes that the impairment caused by these residuals is no 
more than moderately severe.   

Symptoms of the veteran's Muscle Group XIV injury (which 
affects, in pertinent part, extension of the knee) include a 
retained foreign body, a well-healed scar with moderate 
keloid formation, moderate tissue loss, pain, and weakness.  
The medical evidence of record does not establish that the 
veteran has limitation of extension of the knee, see 
38 C.F.R. § 4.71, Plate II, or any other residual associated 
with a severe disability.  As previously noted, there is no 
evidence of extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle, soft flabby muscles in the 
wound area, swollen or abnormally hardened muscles in 
contraction, or severe, rather than moderately severe, 
impairment in strength, endurance or coordination of 
movements.  In addition, there is no x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and an explosive missile effect.  Rather, the record 
contains an x-ray report showing one retained foreign body in 
the soft tissue of the middle third of the veteran's right 
leg. 

The 30 percent evaluation currently assigned residuals of the 
veteran's right thigh gunshot wound accounts for the 
veteran's subjective complaints of pain, numbness and 
weakness.  These symptoms, in conjunction with the 
objectively confirmed moderate loss of muscle tissue, 
represent a moderately severe right thigh disability.  
Inasmuch as the medical evidence does not establish that this 
disability is severe, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for residuals of a 
gunshot wound of the right thigh have not been met.  The 
veteran's claim for this benefit, therefore, must be denied. 

C. Conclusion

Increased evaluations are also not warranted under 38 C.F.R. 
§§ 4.40, 4.45 (1999).  As previously indicated, the 
evaluations currently assigned residuals of the veteran's 
gunshot wounds contemplate the functional loss caused by the 
veteran's pain, including during flare-ups and when his 
movement is weakened.  There is simply no evidence of 
additional functional impairment that is not otherwise 
covered by the schedular evaluations assigned for the right 
calf and thigh disabilities.

That notwithstanding, the Board has considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them, see Schafrath 
v.  Derwinski, 1 Vet. App. 589, 592 (1991), and finds that a 
separate 10 percent evaluation is warranted under 38 U.S.C.A. 
§ 4.118, Diagnostic Code 7804 (1999) for a scar of the right 
calf.  This particular disability is separate and distinct 
from the disability associated with the veteran's Muscle 
Group XI muscle injury, and, because it has been shown to be 
tender, it is compensable.  See Chelte v. Brown, 10 Vet. App. 
268, 272 (1997) (holding that a scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar).  In light of the foregoing, a scar of the 
right calf warrants a separate compensable evaluation. 

Finally, the veteran's representative, in a VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
dated May 1999, contends that the veteran's disabilities have 
forced him to take off work on several occasions.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the schedular evaluations currently assigned 
residuals of the veteran's gunshot wound are not inadequate.  
Residuals of this wound have not required hospitalization 
since discharge from service and have not markedly interfered 
with the veteran's employment.  Even assuming the truth of 
the representative's May 1999 contention, the Board does not 
believe several days of absences from work constitute marked 
interference with employment.  Accordingly, the Board does 
not find that a remand is in order to consider the veteran's 
increased evaluation claims on an extraschedular basis.  
Rather, the medical evidence reflects that referral for 
consideration of extraschedular evaluations is not indicated. 

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded increased evaluations in the future should either of 
his disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds that the preponderance of 
the evidence is against the veteran's claims for increased 
evaluations, and that the evidence supports a separate 10 
percent evaluation for a scar of the right calf.


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the right calf with sensory deficit is 
denied.

An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the vastus lateralis muscle, right anterior 
thigh, is denied.

A separate 10 percent evaluation for a scar on the right calf 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The veteran seeks a higher initial evaluation for PTSD.  He 
claims that he has flashbacks, nightmares from which he 
awakens in a cold sweat, difficulty sleeping and controlling 
his anger, irritability, concentration problems, and an 
inability to get along with other individuals.  He also 
claims that these symptoms caused his first marriage to break 
up and hinder his ability to work.  Before the Board can 
determine the merits of the veteran's PTSD claim, however, 
additional development by the RO is necessary.

During a VA PTSD examination in June 1998, the veteran 
reported that he was receiving outpatient treatment, 
including weekly group therapy and individual therapy as 
needed, at the West Center located on 63rd Street.  Records 
documenting this treatment are not, however, in the claims 
file.  As these records are relevant to the veteran's PTSD 
claim, the RO should endeavor to obtain them and associate 
them with the claims file.

In addition, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated May 1999, the 
veteran's representative asserts that the June 1998 VA 
examination report is inadequate for rating purposes.  He 
takes issue with the fact that the VA examiner did not assess 
the veteran's mental status on all axes or assign the veteran 
a Global Assessment of Functioning (GAF) score.  The Board 
agrees that a more comprehensive VA examination report would 
be helpful in determining the current level of impairment 
caused by the veteran's PTSD.

Finally, in light of the veteran's claim that his PTSD 
hinders his ability to work, it is pertinent that he be 
notified that he is responsible for furnishing all employment 
records that might support his claim.  See Spurgeon v. Brown, 
10 Vet. App. 194, 197 (1997).

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran for 
the following purposes: (1) to request 
that he provide the names and addresses 
of all VA and private health care 
providers who have treated his PTSD since 
May 1997, when he filed his claim for 
service connection for PTSD; and 
(2) to notify him that he is responsible 
for furnishing any employment records in 
support his claim and to afford him an 
opportunity to do so.

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
pertinent medical records not previously 
secured, including PTSD treatment records 
from West Center located on 63rd Street. 

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
severity of his PTSD.  In scheduling the 
examination, the RO should notify the 
veteran at his latest address of record 
that a failure to report might result in 
a denial of his claim.  Prior to the 
examination, the RO should provide the VA 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which the VA examiner should conduct all 
indicated evaluations, studies, and tests 
deemed necessary, the VA examiner should 
offer an opinion regarding the degree of 
functional impairment caused by the 
veteran's PTSD since May 1997.  The VA 
examiner should attempt to quantify the 
degree of impairment in terms of the 
nomenclature of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  The 
examiner should assess the veteran's 
mental status on all axes and include in 
the diagnostic formulation a GAF score 
and an explanation of what the assigned 
score represents.  The examiner should 
express clearly the rationale on which he 
bases his opinion. 

4.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instruction.  If not, 
the RO should take immediate corrective 
action.

5.  Thereafter, the RO should 
readjudicate the veteran's PTSD claim 
based on all of the evidence of record.  
In so doing, the RO should consider the 
claim on schedular and extraschedular 
bases.  If the RO denies the benefit 
sought, it should furnish the veteran and 
his representative a supplemental 
statement of the case and provide them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review. 

The purpose of this REMAND is to further develop the 
veteran's PTSD claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the claim's merits. The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his claim; however, no 
action is required until he is further notified.
 

		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



